ORDER

PER CURIAM.
AND NOW, this 8th day of November, 2013, the Petition for Allowance of Appeal is GRANTED, LIMITED to the Petitioner’s first issue in part and second issue, paraphrased as follows for clarity:
1. Whether the Commonwealth Court ignored a statute limiting the reimbursement of attorneys’ fees to the condemnee for fees actually incurred, instead crafting a judicial remedy requiring the condemnor to pay fees not actually incurred by the condemnee?
2. Whether the Commonwealth Court erred in affirming the trial court’s award of $179,000 of $187,000 requested in attorneys’ fees for preparing a fee petition even though the trial court had disallowed over $500,000 of the $1,100,000 in attorneys’ fees requested in the petition?
The Petition for Allowance of Appeal is DENIED in all other respects.